—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered December 3, 1997, convicting defendant, after a non-jury trial, of six counts of robbery in the second degree, and sentencing him to concurrent terms of 21/4 to 4V2 years, unanimously affirmed.
Upon learning new facts during this nonjury trial, the court properly reopened the Wade hearing, whereupon it suppressed the out-of-court identification. In addition, the court found that an independent source for the identification existed, giving great weight to the complainant’s ability to remember defendant’s face as the result of past encounters (see, People v Brown, 34 NY2d 879).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.